       Case 1:18-cr-00487-KPF Document 72 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  -v.-                           18 Cr. 487 (KPF)

BRENT BORLAND,                                        ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

     Defendant Borland submitted a supplemental sentencing submission on

June 16, 2020. (Dkt. #71). The Government is hereby ORDERED to respond

on or before July 8, 2020. Defendant Borland may submit a reply to the

Government’s submission on or before July 15, 2020.

     SO ORDERED.

Dated: June 17, 2020
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge
